ORDER

PER CURIAM.
A jury convicted defendant of felony-murder and child abuse, in violation of sections 565.021.1(2) and 568.060, RSMo 1994. The trial court sentenced him to concurrent terms of life and seven years.
Defendant raises four points on appeal. He contends the trial court (1) plainly erred when it permitted the State to alternatively charge felony murder and conventional second degree murder; (2) erred in sentencing defendant for both child abuse and felony murder; (3) erred in overruling defendant’s objections to photos of the victim; and (4) erred in overruling his objections to testimony about “rings” around the victim’s neck.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
Defendant also appealed the denial of his Rule 29.15 motion. However, his brief does not contain any points related to that ruling. Thus, defendant abandoned that appeal and the motion court’s judgment is affirmed.